DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.

                                                       Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 11, and 16): 
             The closest prior art of record “Enabling Enhanced Paging Of Stationary Terminal Devices In A Cellular Mobile Communication Network” bu Wehmeier and Breuer US20120282925 A1 (“Wehmeier”), “Apparatus And Method For Multiple Pagings In Broadband Wireless Communication System” by Xu et al., US 20110223942 A1 (“Xu”), “Communication System” by Mochizuki, US2018/00733A1 (“Mochizuki”), “Neighborhood Paging Group Design for Wireless Networks by Wang et al.,  US20100081454A1 (“Wang”) and “Wireless Paging Method” by Yang US-20080032713-A1 “Wireless Paging Method” by Yang US-20080032713-A1 fails to anticipate or render obvious the amended claims.  While the prior art does in combination obviously disclose the concept of using group identifiers at core network device for the purpose of establishing paging groups with preset paging occasions, it does disclose the limitation that the casting within the group is for a multicast mode (as opposed to a broadcast mode which would be normal for a paging channel).  A multicast mode would mean that even within the established paging group, not all members of the group would receive the paging occasion message (regardless of whether they display the message/process), this limitation also creates a difference between the messages involving the first group identifiers versus the second group identifiers.  It’s not that the amended limitation isn’t known in the art so much as their isn’t a specific reason to make such a combination without relying on the reasoning in Applicant’s specification which would be hindsight reasoning.
	Other references were considered. “Paging Collision Resolution Method For Dual Sim Card Terminal And A Dual Sim Card Terminal” by Han US-20180042054-A1 which describes how to resolve which paging message takes priority (see Claims 14 and 19).  However a round robin scheduler is used.  There is not a preset priority as in the claims
 “Device, Method, And Apparatus For Offline Discontinuous Reception (DRX) Processing With Online Triggers In Cellular Systems” by Bhattacharjee et al., , US9603097B2 by Bhattacharjee et al., describes at 1:57-2:23 combining the paging occasion and other paging signal in the same subframe.  That paging subframe would make the frame a paging frame, and seem to meet the limitations of the amended independent claims.

No one reference individually had the exact invention envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642